PER CURIAM:*
James Lawson seeks a certificate of appealability (“COA”) to appeal the denial of his motions for recusal, for reconsideration, and to proceed in forma pauperis. His 28 U.S.C. § 2254 application was never filed. The district court denied his request for permission to file the application and did not consider the § 2254 application. Accordingly, the motion for COA is DENIED as unnecessary.
Lawson’s motions for recusal, reconsideration, and leave to proceed in forma pauperis were unauthorized. See United States v. Early, 27 F.3d 140, 142 (5th Cir.1994). Because he has appealed from the denial of unauthorized motions, see id., his appeal is DISMISSED for lack of jurisdiction. His request to proceed in for-ma pauperis is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.